Citation Nr: 1442154	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  11-31 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of service connection for a back disability.  

2.  Entitlement to service connection for borderline narcolepsy, claimed as due to undiagnosed illness.  

3.  Entitlement to service connection for a skin disorder, claimed as due to undiagnosed illness.  

4.  Entitlement to service connection for joint pain, claimed as due to undiagnosed illness.  

5.  Entitlement to service connection for memory loss, claimed as due to undiagnosed illness.  

6.  Entitlement to service connection for a psychiatric disorder manifested by sleep disturbance - other than obstructive sleep apnea, claimed as due to undiagnosed illness. 
7.  Entitlement to service connection for muscle pain, claimed as due to undiagnosed illness.  

8.  Entitlement to service connection for chronic fatigue, claimed as due to undiagnosed illness.  

9.  Entitlement to service connection for gastrointestinal problems, claimed as due to undiagnosed illness.  

10.  Entitlement to service connection for headaches, claimed as due to undiagnosed illness.  

11.  Entitlement to service connection for numbness and tingling of the hands and feet, claimed as due to undiagnosed illness or secondary to a back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from November 1993 to June 1996.  

By rating action in May 1997, service connection was denied, in part, for a back disability.  By rating action in May 2004, the RO declined to reopen the claim of service connection for a back disability.  The Veteran and his representative were notified of these decisions and did not appeal.  

These matters come before the Board of Veterans' Affairs (Board) on appeal from a July 2009 decision by the RO which denied the benefits sought on appeal.  A videoconference hearing before the undersigned was held in January 2013.  

The issues of service connection for joint pain, memory loss, sleep disorder, muscle pain, fatigue, gastrointestinal disorder, headaches, numbness and tingling of the hands and feet - all claimed as due to undiagnosed illness, and to reopen the claim for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

At the hearing in January 2013, prior to the promulgation of a decision in this appeal, the Veteran advised VA that he wished to withdraw his appeal of the claims of service connection for borderline narcolepsy and a skin disorder, claimed as due to undiagnosed illness.  







CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal of service connection for borderline narcolepsy, claimed as due to undiagnosed illness by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for withdrawal of a Substantive Appeal of service connection for a skin disorder, claimed as due to undiagnosed illness by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant (Veteran) or by his or her authorized representative.  38 C.F.R. § 20.204.  At the hearing in January 2013, the Veteran advised the undersigned member of the Board that he wished to withdraw his appeal of the claims of service connection for borderline narcolepsy and a skin disorder, claimed as due to undiagnosed illness.  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim, and the issues are dismissed.  


ORDER

The appeal of the claim of service connection for borderline narcolepsy, claimed as due to undiagnosed illness is dismissed.  

The appeal of the claim of service connection for a skin disorder, claimed as due to undiagnosed illness is dismissed.  

REMAND

Although further delay is regrettable, the Board finds that the current evidence of record is insufficient to adjudicate the Veteran's claim, and that additional development must be undertaken prior to appellate review.  

The Veteran contends that all of the disabilities at issue on appeal were incurred in, or are otherwise related to service, and believes that they are due to undiagnosed illness from his exposure to burning oil fields and other toxic chemicals during his service in the Persian Gulf.  At the videoconference hearing, the Veteran testified that he was in good health and had no psychiatric or physical problems when he entered military service, and that his joint and muscle pains, memory problems, fatigue, gastrointestinal symptoms, headaches and neurological symptoms of the hands and feet began in service and have been chronic ever since.  

In this case, while the Veteran testified that he has been treated by VA for various maladies since a week after his discharge from service, including at Kerrville VAMC, Audie Murphy VAMC, and the Central Texas VA Healthcare system, there are no VA medical records in the claims file prior to March 2002, or after January 2009, and only a few treatment records for the period in between.  

At the videoconference hearing, the Veteran also reported treatment by a private physician (Dr. Scott Lapman), and said that he would submit those records to VA within 30 days.  However, no additional records have been received.  As the VA medical records are pertinent to the Veteran's claim and are within the constructive possession of Board, they must be obtained and associated with the claims file or the Veteran's VA electronic records.  The Veteran is advised that VA cannot obtain any private medical records without his consent.  Therefore, if he wishes VA to consider any private treatment, he must provide VA with authorization to obtain those records.  

Accordingly, the case is REMANDED for the following action:  

1.  The AMC should take appropriate steps to contact the Veteran and request that he complete Authorization and Consent forms (VA Form 21-4142) for all healthcare providers who treated him for the claimed disabilities since service.  Of particular interest are any private treatment records from Dr. Scott Lapman at Providence Health Care.  After receiving the executed consent forms, the AMC should make all reasonable efforts to obtain treatment records from the identified sources, including any VA treatment records from Kerrville VAMC, Audie Murphy VAMC, and the Central Texas VA Healthcare system from June 1996 to the present.  All attempts to procure records should be documented in the file, and the Veteran and his representative should be notified of any unsuccessful efforts in this regard.  

2.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


